Citation Nr: 1710431	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of multiple joints, including the shoulders, wrists, hands/fingers, hips, knees and toes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Air Force from October 1989 to November 1998 and from February 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his June 2011 VA Form 9, the Veteran requested a hearing before a Board member.  A hearing was scheduled in March 2013; however, the Veteran failed to appear and did not provide any good cause for his failure to appear.  Therefore, the Board finds that there is no hearing request pending. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's rheumatoid arthritis was neither manifest in service nor diagnosed within one year post-service and is otherwise unrelated to service.


CONCLUSION OF LAW

The Veteran's rheumatoid arthritis was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in July 2009 and December 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in September 2009 and July 2014.   The September 2009 examiner did not provide a medical opinion so the Board remanded the matter for a medical opinion.  The July 2014 examiner reviewed the case file, examined the Veteran and provided an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the July 2014 examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records, VA treatment and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for rheumatoid arthritis because he believes he exhibited the first symptoms of rheumatoid arthritis during service.  See June 2011 Veteran's correspondence.  He contends that he had swelling and pain in his knees, wrists and ankles during his first period of active service.  He also contends that he was given mandatory Anthrax shots during his second period of service which "put [his] body at its breaking point," and caused the ultimate diagnosis of rheumatoid arthritis.  Id.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112 (a)(1) (West 2015).

June 1992 service treatment records (STRs) indicate that the Veteran complained of right knee pain that was better with rest and worse with activity.  He was diagnosed with clergyman's knee.  March 1994 service treatment records indicate that the Veteran complained of pain in his right wrist.  No formal diagnosis of rheumatoid arthritis was noted during the Veteran's first or second period of service.

April and May 2005 private treatment records from Dr. D.G. indicate that the Veteran was having migratory arthralgias involving the shoulders.  Lab tests were unremarkable, with exception that the Veteran had a positive rheumatoid factor.  He was ultimately referred to Dr. P.G. 

September 2005 private treatment records from Dr. P.G. at Rockhill Rheumatology indicate that the Veteran reported shoulder, hand, wrist and finger pain which had been present since February 2004.  He was assessed as having a positive rheumatoid factor.  Subsequent records from Dr. P.G. of Mid-America Rheumatology Consultants indicate a diagnosis and treatment for rheumatoid arthritis, which Dr. P.G. indicated was "well controlled."  No etiological opinions were provided from Drs. D.G. or P.G.  

The Veteran was afforded a VA examination in September 2009 where he reported aching in his shoulders, without any precipitating injury, 4 to 5 months post-service.  He reported being unable to raise his arms above his head; swollen hands, feet and knees; and reduced grip strength.  He indicated that he sought treatment in 2005 and was found to have a positive rheumatoid factor in May2005.  The examiner examined the Veteran and diagnosed him with rheumatoid arthritis involving multiple joints, greatest in the shoulders, wrists, hands and fingers, hips, knees and toes.  No etiological opinion was provided. 

Reserve records indicate that the Veteran carried a diagnosis of rheumatoid arthritis.   They also indicate that the Veteran continued on his assigned duties without incident until he injured his back while pulling a 70 pound pole.  September 2011 reserve records indicated that the Veteran had been treated for rheumatoid arthritis for the previous 5 years.  They also indicate that he was diagnosed prior to 2006 with "insidious onset of migratory arthralgias and paresthesias, especially of the shoulders and hands."  He was found unfit to perform his duties in March 2012 due to his rheumatoid arthritis.

The Veteran was afforded a VA examination in July 2014 where the examiner noted the Veteran's 2 periods of service and rheumatoid arthritis diagnosis in 2006.  The examiner reviewed the Veteran's medical records and highlighted: (1) Dr. Glover's March 2004 note which indicated that the Veteran underwent a general health assessment and had "absolutely no symptoms other than a mild cough present;" (2) a March 2005 note from Dr. Glover which indicated acute onset of right shoulder pain, without trauma, and explained as acute subacromial bursitis; (3) a May 2005 nerve conduction study and ultimate diagnosis of carpal tunnel; (4) a May 2005 diagnosis of migratory arthralgia, a positive rheumatoid factor, but normal sed [sedimentation] rate (blood test that can reveal inflammatory activity in body) and normal ANA [antinuclear antibody] test (test that helps identify problems with the immune system, such as rheumatoid arthritis); (5) a normal sed rate in September 2005; and (6) the Veteran's 2009 normal x-rays of the bilateral knees and shoulders.  The examiner opined that the Veteran's rheumatoid arthritis was less likely than not related to service.  The examiner reasoned that there was no objective data to support the conclusion that the disability was related to service.  "Condition is an immunologically/developmental condition clearly defined by a pattern of inherited genes, with the human leukocyte antigen (HLA) major histocompatibility (MHC) genes as the most important, and is not the product of 'chronic pain' in the joints.  I know of no reliable medical literature that supports a nexus of causality between the current condition [] and the claimed anthrax condition."  

Based on the foregoing, the Board finds the July 2014 VA examination report to be of significant probative value.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The examiner addressed the Veteran's complaints, but found that the Veteran's rheumatoid arthritis was not related to service.  He concluded that there was no evidence of actual manifestations of rheumatoid arthritis during service or for the first year post-service.  The Veteran underwent a general health assessment shortly after discharge and was found to have no symptoms other than a cough.  He acknowledged the Veteran's positive rheumatoid factor post service, but noted that the Veteran underwent several tests post service which were designed to specifically detect disabilities such as rheumatoid arthritis and the tests did not confirm such a diagnosis until after the first post-year.  In fact, the initial tests came back normal.  The examiner also specifically addressed and rejected the Veteran's theory of entitlement based on Anthrax shots during service.  

The Board notes that the examiner referenced the Veteran's arthritis beginning post-service as support for his opinion.  "There is no objective data to sustain that condition started while in service."  Although this statement appears to attach some significance to the fact that the Veteran's rheumatoid arthritis occurred post service, rather than during service, as the basis for a negative nexus opinion, the Board finds that the examiner's inclusion of the "not the product of chronic pain in the joints" and "no reliable medical literature that supports nexus between rheumatoid arthritis and the claimed Anthrax immunization" in his opinion provides the necessary information to attach probative value to his opinion.  Medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  His rationale acknowledges the Veteran's lay reports of joint pain and theory of entitlement based on Anthrax shot exposure, but concludes that neither have any bearing on the Veteran's ultimate rheumatoid arthritis diagnosis post service.  

The Board has considered the Veteran's statements regarding the etiology his rheumatoid arthritis disability.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of his rheumatoid arthritis.  Therefore, although he has pointed to several instances where he feels were the genesis of his disease (multiple complaints of joint pain and Anthrax shots), there is no competent medical evidence to support his conclusions.  The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The examiner specifically addressed and rejected the Veteran's multiple theories of entitlement.  

Finally, the Board observes that service connection may be awarded on a presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's rheumatoid arthritis was not initially manifested within a year following service.  The Board notes that the Veteran indicated on his June 2009 VA Form 21-526 that his rheumatoid arthritis began in February 2005 and was treated by Dr. D.G. in Warrensburg, Missouri.  However, as indicated above, the evidence indicates that the Veteran was not diagnosed until at least October 2005 - more than 1 year post-service (the Veteran was discharged in February 2004).  Dr. D.G.'s records do not support a diagnosis before October 2005.  The Board does not credit the Veteran's reports of early joint pain as evidence of his rheumatoid diagnosis because the July 2014 VA examiner explained the lack of connection between the two and highlighted the negative test results for rheumatoid arthritis in the first post-service year.  

Given that the Board has found the unfavorable July 2014 VA examination report to be the most probative evidence of record, and that there is no credible and competent evidence supporting the claim, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).





ORDER

Entitlement to service connection for rheumatoid arthritis of multiple joints, including the shoulders, wrists, hands/fingers, hips, knees and toes is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


